DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in responsive to application filed on 04/01/2022.
Claims 1-18 are pending. Claims 1 and 11 are independent.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  

In regard to independent claims 5 and 15, claims recite "one or more histograms including … or value ranges”. However, there is no description found in the specification to support the afore-mentioned limitation. The only place it mention "value ranges" is in the claim. Figure 4B and 5F talks about a time range which is NOT range value that is included in the histogram as it claims.

In regard to dependent claims 6-9 and 16-17, said claims are rejected for fully incorporating the deficiency of their respective base claims.


Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

In regard to independent claims 5 and 15, claims recite "one or more histograms including … or value ranges”. However, there is no histogram found that includes range value. Clarification is required.
In regard to dependent claims 6-9 and 16-17, said claims are rejected for fully incorporating the deficiency of their respective base claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Reed, JR. et al. (U.S. Publication 2009/0132953; hereinafter “Reed”) in view of SpaceBeers, response having a live link posted at stackoverflow on Dec 1, 2011 (hereinafter “SpaceBeer”).

In regard to independent claim 1 and 11, Reed teaches a computer system comprising: a computer readable medium storing software modules including computer executable instructions; one or more hardware processors in communication with the computer readable medium, and configured to execute a user interface module of the software modules in order to: 
display a plurality of features or objects each associated with metadata; detect a feature or object in response to the user input of a particular feature or object included on the interactive map (Reed, figure 1; figure 6; “Note: element 24 and 26 store plurality of objects wherein figure 6 discloses metadata associated with the object"); and 
in response to detecting the feature or object input: 
determine a section of features or objects associated with the particular feature or object; determine boundaries associated with the particular feature or object based on the determined section; and render an outline of the particular feature or object on the interactive map based on the determined boundaries (figure 16: “Note: in response to user input, selecting/entering zip code, boundary of the zip code is highlighted”).

Reed is silent on for input being hover input.
SpaceBeer teaches a system wherein boundary of the selected feature or object is being outlined (SpaceBeer, pages 2-3; “Note: boundary of Georgia and South Carolina is being outlined upon hover input”).

Reed and SpaceBeer are analogous art because they are from same field of endeavor, graphical user interface performing user input in an interactive map having features/objects.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to apply the teaching of SpaceBeer, outlining the boundary of the selected object upon mouse over, to Reed. Motivation for doing so would have been to save user’s time and provide user information mouse over instead of additional entry.

In regard to dependent claims 2 and 12, Reed teaches in response to the user hovering over the particular feature or object, retrieve the metadata associated with the particular features or objects and display the metadata to the user (figure 6; Note: all additional info such as address, name, category, location (i.e. latitude / longitude) etc being metadata”).

In regard to dependent claims 3 and 13, Reed teaches retrieving the metadata associated with the particular feature is based at least in part on a feature identifier associated with the feature or object (Reed, figure 16; Note: metadata such as category shows in combo box implies each category has identifier associated with it”).

In regard to dependent claims 4 and 14, Reed teaches in response to a first input from the user selecting a plurality of the included features or objects: determine metadata associated with respective selected features or objects; and determine one or more metadata categories associated with at least one of the determined metadata (Reed, figure 11, figure 16; “Note: in response to input, search result is returned that includes categories (e.g. movie categories) are displayed").

In regard to dependent claims 10 and 18, Reed teaches associate the plurality of features with respective feature identifiers (Reed, figure 16; Note: metadata such as category shows in combo box implies each category has identifier associated with it”) wherein mapping each pixel with a character is well known in the art by means of UTFGrid. Motivation for applying UTFGrid with the interactive map would be to make the response time faster while doing interactivity with the map.


Claims 5-9 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Reed modified by SpaceBeer as applied to claims 1-4, 10-14 and 18 above and further in view of Chen et al. (“Bringing order to the web: automatically categorizing search results” published on Aug 2000; hereinafter “Chen”).

In regard to dependent claims 5 and 15, Rejection of independent claims 1 and 11 is incorporated. As shown above, Reed modified by SpaceBeer teaches feature or object having metadata values wherein said feature or object is associated with categories but Reed modified by SpaceBeer is silent on generate one or more histograms including metadata values or value ranges associated with respective selected features or objects, each of the histograms including a visual indicator indicating a quantity of the respective selected plurality of features or objects included on the interactive map having the respective metadata value or value range; and
display the one or more histograms on the display along with the interactive map. 

Chen teaches a system where in response to user input, search results associated with metadata categories is returned wherein said system generate one or more histograms including metadata values or value ranges associated with respective selected features or objects, each of the histograms including a visual indicator indicating a quantity of the respective selected plurality of features or objects included on the interactive map having the respective metadata value or value range; and
display the one or more histograms on the display along with the interactive map (Chen, col 2, lines 7-11, figure 1; “Clarification: metadata being categories and values or the categories are represented in the histogram wherein the representation of green color is interpreted as the value of the respective category”).
 
Reed modified by SapceBeer and Chen are analogous art because they are from same field of endeavor, graphical user interface performing search and returning search results including features/objects.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to apply the teaching of Chen, returning search results by categories along with histogram having indication of quantity, to Reed modified by SapceBeer. Motivation for doing so would have been to display results in intuitive manner giving users hint as to how much match exists within the return results so that user can find the desired information more quickly and make the system more useful to user.

In regard to dependent claim 6, Reed modified by SpaceBeer and Chen as applied above with the same motivation to combine, teaches each of the histograms includes a visual indicator indicating a quantity of the respective features of the plurality of features or objects included on the interactive map having the respective metadata value within the metadata category (Chen, col 2, lines 7-11, figure 1; “Clarification: metadata being categories and values or the categories are represented in the histogram wherein the representation of green color is interpreted as the value of the respective category”).

In regard to dependent claim 7, Reed modified by SpaceBeer and Chen as applied above with the same motivation to combine, teaches each histogram of the one or more histograms is specific to a particular metadata category (Chen, figure 1; “Clarification: histogram is shown by category”).

In regard to dependent claims 8 and 16, Reed modified by SpaceBeer and Chen as applied above with the same motivation to combine, teaches each histogram of the one or more histograms comprises a list of items of metadata specific to the particular metadata category of the histogram, wherein the list of items is organized in descending order from an item having the largest number of related features to an item having the smallest number of related features. (Chen, figure 1; “Note: list of items are shown in descending order”).

In regard to dependent claims 9 and 17, Reed modified by SpaceBeer and Chen as applied above with the same motivation to combine, teaches receive a user selection of a plurality of features or objects associated with the one or more histograms; and in response to the user selection: update the interactive map to display the plurality of selected features or objects on the display; and highlight the plurality of selected features or objects on the interactive map (Reed, figure 17; "Note: in response to second input interactive map is updated with the matched results highlighted").


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA NABI whose telephone number is (571)270-7592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Reza Nabi/
Primary Examiner, Art Unit 2175